

Exhibit 10.1


EDISON INTERNATIONAL
2007 PERFORMANCE INCENTIVE PLAN
(Amended and Restated Effective as of May 2, 2016)


1.PURPOSE OF PLAN
The purpose of this Edison International 2007 Performance Incentive Plan (this
“Plan”) of Edison International, a California corporation (the “Corporation”),
is to promote the operational performance of the Corporation and its affiliates
by providing selected participants a financial incentive which reinforces and
recognizes long-term corporate, organizational and/or individual performance or
accomplishments. This Plan is further intended to promote the interests of the
Corporation and its shareholders by providing an additional means through the
grant of awards to attract and retain selected participants and, through stock
or stock-based awards, to help further align their interests with those of the
Corporation’s shareholders.
2.ELIGIBILITY
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; or (b) a director of the Corporation or one of its Subsidiaries.
An Eligible Person who has been granted an award (a “participant”) may, if
otherwise eligible, be granted additional awards if the Administrator shall so
determine. As used herein, “Subsidiary” means any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation; and “Board” means the Board of
Directors of the Corporation.
3.PLAN ADMINISTRATION
3.1
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees or subcommittees appointed by the Board or one
or more subcommittees of the committees appointed by the applicable committees
(within their delegated authority) to administer all or certain aspects of this
Plan. Any such committee or subcommittee shall be comprised solely of one or
more directors or such number of directors as may be required under applicable
law. The Board or a committee may delegate some or all of their authority to a
subcommittee so constituted to the extent permitted by applicable law. The Board
or a committee comprised solely of directors may also delegate, to the extent
permitted by applicable law, to one or more officers of the Corporation, its
powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation, the
applicable charter of any Administrator, or any applicable law: (a) a majority
of the members of the acting Administrator shall constitute a quorum, and (b)
the vote of a majority of



1





--------------------------------------------------------------------------------




Exhibit 10.1


the members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.
Any grant of an award to a Non-employee Director will be effective only if
approved by the Board. For purposes of this Plan, a “Non-employee Director” is
an individual who, on the grant date of the award, is a member of the Board who
is not then an officer or employee of the Corporation or one of its
Subsidiaries. Any grant of an award to the Chief Executive Officer of the
Corporation or its Subsidiary Southern California Edison Company shall be
determined by the Board Compensation and Executive Personnel Committees, or any
other Board committee or body that has been delegated these responsibilities, if
and as required by applicable stock exchange listing rules.
3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan including, without limitation, the authority to:

(a)
determine eligibility and, from among those persons determined to be eligible,
determine the particular Eligible Persons who will receive an award under this
Plan;

(b)
grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan;

(c)
approve the forms of any agreements evidencing awards (which need not be
identical either as to type of award or among participants);

(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations under this Plan and any such agreements,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;

(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)
accelerate, waive or extend the vesting or exercisability or modify or extend
the term of any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal



2





--------------------------------------------------------------------------------




Exhibit 10.1


nature) subject to any required consent under Section 8.6.5 and subject to the
minimum vesting provisions of Section 5.8;
(g)
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (subject to the no
repricing provision below);

(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7 and take any other actions contemplated by Section 7 in connection
with the occurrence of an event of the type described in Section 7;

(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and

(k)
determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by shareholders, in no case may the Administrator
(1) amend an outstanding stock option or SAR to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or SAR in exchange for cash or other awards for the purpose of repricing
the award, or (3) cancel, exchange, or surrender an outstanding stock option or
SAR in exchange for an option or SAR with an exercise or base price that is less
than the exercise or base price of the original award.
3.3
Binding Determinations. Any determination or other action taken by, or inaction
of, the Corporation, any Subsidiary, or the Administrator relating or pursuant
to this Plan (or any award made under this Plan) and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all persons.
Neither the Board nor any Board committee, nor any member thereof or person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and



3





--------------------------------------------------------------------------------




Exhibit 10.1


officers liability insurance coverage that may be in effect from time to time.
Neither the Board nor any other Administrator, nor any member thereof or person
acting at the direction thereof, shall be liable for any damages of a
participant should an option intended as an ISO (as defined below) fail to meet
the requirements of the Internal Revenue Code of 1986, as amended (the “Code”),
applicable to ISOs, should any other award(s) fail to qualify for any intended
tax treatment, should any award grant or other action with respect thereto not
satisfy Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or otherwise for any tax or other liability
imposed on a participant with respect to an award.
3.4
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

3.5
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4.SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS
4.1
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock
purchased on the open market. For purposes of this Plan, “Common Stock” shall
mean the common stock of the Corporation and such other securities or property
as may become the subject of awards under this Plan, or may become subject to
such awards, pursuant to an adjustment made under Section 7.1.

4.2
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Eligible Persons under this Plan (the “Share
Limit”) is equal to the sum of the following:

(1)
66,000,000 shares of Common Stock, plus

(2)
the number of any shares subject to awards granted under the Corporation’s
Equity Compensation Plan and 2000 Equity Plan (the “Prior Plans”) and
outstanding on the date of shareholder approval of this Plan (the “Shareholder
Approval Date”) which expire or for any reason are cancelled or terminated after
the Shareholder Approval Date without being exercised or shares being issued
(including shares that become available because outstanding awards are settled
in cash, but not any shares exchanged or withheld as full or partial payment for
any award or the withholding of taxes thereon).

Shares issued in respect of any “Full-Value Award” granted under this Plan after
February 26, 2009 shall be counted against the foregoing Share Limit as 3.5


4





--------------------------------------------------------------------------------




Exhibit 10.1


shares for every one share actually issued in connection with such award. (For
example, if a stock bonus of 100 shares of Common Stock is granted under this
Plan, 350 shares shall be charged against the Share Limit in connection with
that award.)     For this purpose, a “Full-Value Award” means any award under
this Plan that is not a stock option grant or a stock appreciation right grant.
The following limits also apply with respect to awards granted under this Plan:
(a)
The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
66,000,000 shares.

(b)
The maximum number of shares of Common Stock subject to those options and stock
appreciation rights that are granted during any calendar year to any individual
under this Plan is 1,500,000 shares.

(c)
Additional limits with respect to Qualified Performance-Based Awards are set
forth in Section 5.2.3.

(d)
The maximum aggregate grant date fair value of awards (computed in accordance
with FASB Accounting Standards Codification Topic 718, or a successor thereto)
that are granted under this Plan during any one calendar year to any one person
who, on the grant date of the award, is a Non-employee Director is $500,000.    
The limits of this paragraph (d) do not apply to, and shall be determined
without taking into account, any award granted to an individual who, on the
grant date of the award, is an officer or employee of the Corporation or one of
its Subsidiaries. The limits of this paragraph (d) apply on an individual basis
and not on an aggregate basis to all Non-employee Directors as a group.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.
4.3
Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award granted under this Plan is settled in cash or a form other than shares of
Common Stock, the shares that would have been delivered had there been no such
cash or other settlement shall not be counted against the shares available for
issuance under this Plan. In the event that shares of Common Stock are delivered
in respect of a dividend equivalent right granted under this Plan, the actual
number of shares delivered with respect to the award shall be counted against
the Share Limit. (For purposes of clarity, if 1,000 dividend equivalent rights
are granted and outstanding when the Corporation pays a dividend, and 50 shares
are delivered in payment of those rights with respect to that dividend, 175
shares (after giving effect to the Full-Value Award premium counting rules)
shall be counted against the Share Limit). To the extent that shares of Common
Stock are delivered pursuant to the exercise of a stock appreciation right or
stock option granted under this Plan, the number of underlying shares as to
which the exercise related shall be counted against the applicable share limits
under Section 4.2, as opposed to only counting the shares actually issued. (For
purposes of clarity, if a



5





--------------------------------------------------------------------------------




Exhibit 10.1


stock appreciation right relates to 100,000 shares and is exercised at a time
when the payment due to the participant is 15,000 shares, 100,000 shares shall
be charged against the applicable share limits under Section 4.2 with respect to
such exercise.) Shares that are subject to or underlie awards granted under this
Plan which expire or for any reason are cancelled or terminated, are forfeited,
fail to vest, or for any other reason are not paid or delivered under this Plan
shall not be counted against the shares available for issuance under this Plan
and shall again be available for subsequent awards under this Plan. Shares that
are exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any award under this Plan, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall not be available for subsequent awards under this Plan. Shares repurchased
on the open market with the proceeds of the exercise or purchase price of an
award granted under this Plan or the Prior Plans and delivered with respect to
an award granted under this Plan shall continue to count against the Share Limit
in accordance with the other share counting rules of this Section 4.2. Refer to
Section 8.10 for application of the foregoing share limits with respect to
assumed awards. The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code with
respect to awards intended as performance-based compensation thereunder.
4.4
No Fractional Shares; Minimum Issue. Unless otherwise expressly provided by the
Administrator, no fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. The Administrator may provide that no fewer than a
stated number of shares may be purchased on exercise of any award unless the
total number purchased or exercised is the total number at the time available
for purchase or exercise under the award.

5.AWARDS
5.1
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:

5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The agreement
evidencing the grant of an option will indicate if the option is intended as an
ISO; otherwise it will be deemed to be a nonqualified stock option. The maximum
term of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be the fair market value of a share of
Common


6





--------------------------------------------------------------------------------




Exhibit 10.1


Stock on the date of grant of the option. When an option is exercised, the
exercise price for the shares to be purchased shall be paid in full in cash or
such other method permitted by the Administrator consistent with Section 5.5.
The Administrator shall establish the installments (if any) in which options
shall become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of options;
provided that in no event shall an option be subject to one or more
performance-based vesting or exercise criteria unless the performance target
used for purposes of such vesting or exercise requirement is based on one or
more of the Business Criteria set forth in Section 5.2.2.
5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted. If an otherwise intended ISO
fails to meet the applicable requirements of Section 422 of the Code, the option
shall be a nonqualified stock option.
5.1.3    Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall be set forth in the applicable agreement evidencing the award and shall be
not less than 100% of the fair market value of a share of Common Stock on the
date of grant of the SAR. The maximum term of a SAR shall be ten (10) years. The
Administrator shall establish the installments (if any) in which SARs shall


7





--------------------------------------------------------------------------------




Exhibit 10.1


become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of SARs.
5.1.4    Other Awards; Dividend Equivalent Rights; Vesting. The other types of
awards that may be granted under this Plan include: (a) stock bonuses,
restricted stock, performance stock, stock units, phantom stock, or similar
rights to purchase or acquire shares, whether at a fixed or variable price (or
no price) or fixed or variable ratio related to the Common Stock; and (b) cash
awards granted. Dividend equivalent rights may be granted as a separate award or
in connection with another award (other than a stock option or SAR) under this
Plan. Any dividends and/or dividend equivalents as to the unvested portion of a
restricted stock or stock unit award that is subject to performance-based
vesting requirements will be subject to termination and forfeiture to the same
extent as the corresponding portion of the award to which they relate in the
event the applicable performance-based vesting requirements are not satisfied.
Subject to Section 5.8, the Administrator shall establish the installment(s) (if
any) in which any award granted under this Plan shall become exercisable or
shall vest (which may include, without limitation, performance and/or time-based
schedules), or determine that the award is fully vested at grant with no delayed
exercisability or vesting required, establish any applicable performance
targets, and establish the events (if any) of termination or reversion of such
awards.
5.2
Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above may be, and
options and SARs also may be, granted as awards intended to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code, provided, however, that the failure to satisfy such
requirements shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. An award under this Plan
(other than an option or SAR) intended by the Administrator to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code is referred to as a “Qualified Performance-Based Award.” An
option or SAR intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code is referred to as
a “Qualifying Option or SAR.”

5.2.1    Class; Administrator. The eligible class of persons for Qualified
Performance-Based Awards and for Qualifying Options or SARs shall be officers
and employees of the Corporation or one of its Subsidiaries. To qualify awards
as performance-based under Section 162(m), the Administrator approving a
Qualified Performance-Based Award or a Qualifying Option or SAR, or making any
certification required pursuant to Section 5.2.4, must constitute a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code).
5.2.2    Performance Goals. The grant, vesting, exercisability or payment of a
Qualified Performance-Based Award may depend on the degree of achievement


8





--------------------------------------------------------------------------------




Exhibit 10.1


of one or more performance goals relative to a pre-established targeted level or
levels using one or more of the Business Criteria set forth below (on an
absolute or relative—including, without limitation, relative to the performance
of one or more other companies or upon comparisons of any of the indicators of
performance relative to one or more other companies—basis) for the Corporation
on a consolidated basis or for one or more of the Corporation’s subsidiaries,
segments, divisions or business units, or any combination of the foregoing. Any
Qualified Performance-Based Award shall be subject to the following provisions
of this Section 5.2, and a Qualifying Option or SAR shall be subject to the
following provisions of this Section 5.2 only to the extent expressly set forth
below. Nothing in this Plan, however, requires the Administrator to qualify any
award or compensation as “performance-based compensation” under Section 162(m)
of the Code. Subject to Section 5.8, the Administrator shall establish the
installments (if any) in which Qualified Performance-Based Awards and any
Qualifying Option or SAR shall become exercisable or shall vest (which may
include, without limitation, performance and/or time-based schedules) (and may
provide for full vesting upon grant in the case of any Qualifying Option or
SAR), establish any applicable performance targets,     and establish any events
of termination or reversion of such awards. The specific performance goals for
Qualifying Performance-Based Awards (other than a Qualifying Option or SAR)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: cost recovery from rates, operating
revenue, net income from operations, net income, credit ratings, general and
administrative costs, earnings (before or after interest, taxes, depreciation
and/or amortization), growth in earnings, earnings per share, net present value,
growth in net present value, return on equity, return on capital, economic value
added, cash flow, asset sale revenue, sales revenue, capital investment, debt
level, market capitalization, shareholder return, debt service, installation
rates (e.g., electric meters), response time, infrastructure replacement rates,
safety incident rates, availability factors (plants and energy projects), forced
outage rates (plants and energy projects), match of power supply to demand,
reliability (of power supplied to customers), customer satisfaction rates,
environmental performance rates vs. standards, energy efficiency savings,
emissions rates, productivity rates, process efficiency rates, workforce
diversity, position vacancy rates, claim resolution rates, regulatory approval
percentages, training completion rates, number of renewables projects, megawatts
from renewables, percentage of megawatts from renewables, litigation results,
steam generator replacement schedule, new peaker installation schedule,
permitting and construction schedules, regulatory filing schedules, debt
restructuring schedules, distribution system refurbishment and expansion, and
advanced metering implementation. To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance formula, goal or goals (“targets”) must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event after 25% or more of the performance period has elapsed) and
while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. The terms of the Qualified
Performance-Based Awards may specify the manner, if any, in which performance
targets shall


9





--------------------------------------------------------------------------------




Exhibit 10.1


be adjusted: to mitigate the unbudgeted impact of material, unusual or
nonrecurring gains and losses; to exclude restructuring and/or other
nonrecurring charges; to exclude exchange rate effects; to exclude the effects
of changes to generally accepted accounting principles; to exclude the effects
of any statutory adjustments to corporate tax rates; to exclude the effects of
any items of an unusual nature or of infrequency of occurrence or non-recurring
items as determined under generally accepted accounting principles; to exclude
the dilutive effects of acquisitions or joint ventures; to assume that any
business divested by the Corporation achieved performance objectives at targeted
levels during the balance of a performance period following such divestiture; to
exclude the effect of any event or transaction referenced in Section 7.1; to
exclude the effects of stock-based compensation and the award of bonuses under
the Corporation’s bonus plans; to exclude costs incurred in connection with
potential acquisitions or divestitures that are required to be expensed under
generally accepted accounting principles; to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; to exclude the effect of any other unusual,
non-recurring gain or loss or other extraordinary item; or to exclude other
items specified by the Administrator at the time of establishing the targets.
The applicable performance measurement period may not be less than three months
nor more than 10 years.
5.2.3    Form of Payment; Maximum Qualified Performance-Based Award. Grants or
awards under this Section 5.2 may be paid in cash or shares of Common Stock or
any combination thereof. Grants of Qualifying Options and SARs to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b). The maximum number of shares of Common Stock which may be
subject to Qualified Performance-Based Awards (including Qualified
Performance-Based Awards payable in shares of Common Stock and Qualified
Performance-Based Awards payable in cash where the amount of cash payable upon
or following vesting of the award is determined with reference to the Fair
Market Value of a share of Common Stock at such time) that are granted to any
one participant in any one calendar year shall not exceed 1,000,000 shares
(counting such shares on a one-for-one basis for this purpose), either
individually or in the aggregate, subject to adjustment as provided in Section
7.1. The aggregate amount of compensation to be paid to any one participant in
respect of all Qualified Performance-Based Awards payable only in cash
(excluding cash awards covered by the preceding sentence where the cash payment
is determined with reference to the Fair Market Value of a share of Common Stock
upon or following the vesting of the award) and granted to that participant in
any one calendar year shall not exceed $20,000,000. Awards that are cancelled
during the year shall be counted against these limits to the extent required by
Section 162(m) of the Code.
5.2.4    Certification of Payment. Before any Qualified Performance-Based Award
is paid and to the extent applicable to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Qualified Performance-Based Award were in fact timely satisfied.


10





--------------------------------------------------------------------------------




Exhibit 10.1


5.2.5    Reservation of Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual awards
granted under this Section 5.2 including the authority to reduce awards, payouts
or vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.
5.2.6    Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than a
Qualifying Option or SAR) shall terminate upon the first meeting of the
Corporation’s shareholders that occurs in the fifth year following the year in
which the Corporation’s shareholders approve this Plan for such purpose, subject
to any subsequent extension that may be approved by shareholders.
5.3
Award Agreements. Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement related
to an award shall set forth the material terms and conditions of the award as
established by the Administrator consistent with the express limitations of this
Plan.

5.4
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

5.5
Consideration for Common Stock or Awards. The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

•
services rendered by the recipient of such award;

•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
the delivery of previously owned shares of Common Stock;



11





--------------------------------------------------------------------------------




Exhibit 10.1


•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy any purchase or exercise price shall be valued at their fair
market value. The Corporation will not be obligated to deliver any shares unless
and until it receives full payment of the exercise or purchase price therefor
and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in an applicable agreement, the Administrator may at any time
eliminate or limit a participant’s ability to pay any purchase or exercise price
of any award or shares by any method other than cash payment to the Corporation.
5.6
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) for a share of Common
Stock on the New York Stock Exchange (the “Exchange”) on the date in question
or, if no sales of Common Stock were reported on the Exchange on that date, the
closing price (in regular trading) for a share of Common Stock on the next
preceding day on which sales of Common Stock were reported by the Exchange. The
Administrator may, however, provide with respect to one or more awards that the
fair market value shall equal the closing price for a share of Common Stock on
the Exchange on the last trading day preceding the date in question, or the
average of the high and low sales prices for a share of Common Stock on the date
in question or the last trading day preceding the date in question. If the
Common Stock is no longer listed or is no longer actively traded on the Exchange
as of the applicable date, the fair market value of the Common Stock shall be
the value as reasonably determined by the Administrator for purposes of the
award in the circumstances. The Administrator also may adopt a different
methodology for determining fair market value with respect to one or more awards
if a different methodology is necessary or advisable to secure any intended
favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).



12





--------------------------------------------------------------------------------




Exhibit 10.1


5.7    Transfer Restrictions.
5.7.1    Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law: (a)
all awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.
5.7.2    Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).
5.7.3    Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:
(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),

(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,    

(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

5.8
Minimum Vesting Requirements. Except as otherwise provided in the following
provisions of this Section 5.8 and except for any accelerated vesting required
or permitted pursuant to Section 7.2, and subject to such additional vesting
requirements or conditions (if any) as the Administrator may establish with
respect to the award, each award granted under this Plan that is a Full-Value
Award (as that term is used in Section 4.2) and payable in shares of Common
Stock shall be subject to the following minimum vesting requirements: (a) if the



13





--------------------------------------------------------------------------------




Exhibit 10.1


award includes a performance-based vesting condition, the award shall not vest
earlier than the end of the first performance period (which shall not be less
than one year) applicable to the award; and (b) if the award does not include a
performance-based vesting condition, the award shall not vest more rapidly than
in substantially equal periodic installments over the three-year period
immediately following the date of grant of the award. The Administrator may (but
need not) accelerate or provide in the applicable award agreement for the
accelerated vesting of any such award, however, in connection with (i) a change
in control of the Corporation or the award holder’s employer (or a parent
thereof), (ii) the termination of the award holder’s employment due to the Award
holder’s death, disability or retirement, or (iii) a termination of the award
holder’s employment by his or her employer without cause or in circumstances in
which the award holder has good reason to terminate employment. The Board (or a
committee thereof) may accelerate or provide in the applicable award agreement
for the accelerated vesting of any Full-Value Award in circumstances not
contemplated by the preceding sentence. The Board (or a committee thereof) may
provide for a vesting schedule that is shorter than the minimum schedule
contemplated by the foregoing (including providing for an award that is fully
vested at grant), in such circumstances as it may deem appropriate; provided,
however, that in no event shall more than five percent (5%) of the total shares
of Common Stock available for award grant purposes under this Plan be used for
purposes of granting such Full-Value Awards.
5.9
International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States. Any awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, appended to this Plan
and approved by the Administrator.

6.    EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS
6.1
General. The Administrator shall establish the effect (if any) of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award.

6.2
Events Not Deemed Terminations of Employment. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that, unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months. In the case of any employee
of the Corporation or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Corporation
or one of its Subsidiaries may be suspended until the employee returns to
service, unless the Administrator otherwise provides or applicable law otherwise
requires. In no



14





--------------------------------------------------------------------------------




Exhibit 10.1


event shall an award be exercised after the expiration of the term set forth in
the agreement evidencing such award.
6.3
Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation, a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status.

7.    ADJUSTMENTS; ACCELERATION
7.1
Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Stock; or any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Administrator shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of awards (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding awards,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by the Plan and the then-outstanding awards.

Unless otherwise expressly provided in an agreement evidencing the award, upon
(or, as may be necessary to effect the adjustment, immediately prior to) any
event or transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards and/or period applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by the Plan and the then-outstanding performance-based
awards.
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code as to ISOs, Section 409A of the Code as to awards intended to
comply therewith and not be subject to taxation thereunder, and Section 162(m)
of the Code as to any Qualifying Option or SAR and any Qualified
Performance-Based Award) and accounting (so as to not trigger any unintended
charge to earnings with respect to such adjustment) requirements.


15





--------------------------------------------------------------------------------




Exhibit 10.1


Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.
7.2
Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Administrator may make provision for a
cash payment or for the assumption, substitution or exchange of any or all
outstanding share-based awards or the cash, securities or property deliverable
to the holder of any or all outstanding share-based awards, based upon, to the
extent relevant under the circumstances, the distribution or consideration
payable to holders of the Common Stock upon or in respect of such event. Upon
the occurrence of any event described in the preceding sentence, then, unless
the Administrator has made a provision for the substitution, assumption,
exchange or other continuation or settlement of the award or the award would
otherwise continue in accordance with its terms in the circumstances: (1) unless
otherwise provided in the agreement evidencing the award, each then-outstanding
option and SAR shall become fully vested,     all shares of restricted stock
then outstanding shall fully vest free of restrictions, and each other award
granted under this Plan that is then outstanding shall become payable to the
holder of such award; and (2) each award shall terminate upon the related event;
provided that the holder of an option or SAR shall be given reasonable advance
notice of the impending termination and a reasonable opportunity to exercise his
or her outstanding vested options and SARs (after giving effect to any
accelerated vesting required in the circumstances) in accordance with their
terms before the termination of such awards (except that in no case shall more
than ten days’ notice of the impending termination be required and any
acceleration of vesting and any exercise of any portion of an award that is so
accelerated may be made contingent upon the actual occurrence of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
agreement evidencing the award, the Administrator may, in its discretion,
provide for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on


16





--------------------------------------------------------------------------------




Exhibit 10.1


the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the award if an event giving rise to an acceleration does not occur.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
7.3
Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in any agreement evidencing awards and may
accord any Eligible Person a right to refuse any acceleration, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.

7.1
Definition of Change in Control. With respect to a particular award granted
under this Plan, a “Change in Control of EIX” shall be deemed to have occurred
as of the first day, after the date of grant of the particular award, that any
one or more of the following conditions shall have been satisfied:

(A)
Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation) becomes the Beneficial Owner, directly
or indirectly, of securities of the Corporation representing thirty percent
(30%) or more of the combined voting power of the Corporation’s then outstanding
securities. For purposes of this clause, “Person” shall mean any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, except that such term shall not include one or more underwriters
acquiring newly-issued voting securities (or securities convertible into voting
securities) directly from the Corporation with a view towards distribution; and
the term “Beneficial Owner” shall mean as defined under Rule 13d-3 promulgated
under the Exchange Act.

(B)
On any day after the date of grant of the particular award (the “Reference
Date”) Continuing Directors cease for any reason to constitute a majority of the
Board. A director is a “Continuing Director” if he or she either: (i) was a
member of the Board on the applicable Initial Date (an “Initial Director”); or
(ii)    was elected to the Board, or was nominated for election by the
Corporation’s shareholders, by a vote of at least two-thirds (2/3) of the
Initial Directors then in office. A member of the Board who was not a director
on the applicable Initial Date shall be deemed to be an Initial Director for
purposes of clause (ii) above if his or her election, or nomination for election
by the Corporation’s shareholders, was approved



17





--------------------------------------------------------------------------------




Exhibit 10.1


by a vote of at least two-thirds (2/3) of the Initial Directors (including
directors elected after the applicable Initial Date who are deemed to be Initial
Directors by application of this provision) then in office. For these purposes,
“Initial Date” means the later of (A) the date of grant of the award or (B) the
date that is two (2) years before the Reference Date.
(C)
The Corporation is liquidated; all or substantially all of the Corporation’s
assets are sold in one or a series of related transactions; or the Corporation
is merged, consolidated, or reorganized with or involving any other corporation,
other than a merger, consolidation, or reorganization that results in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Corporation (or such
surviving entity) outstanding immediately after such merger, consolidation, or
reorganization. Notwithstanding the foregoing, a bankruptcy of the Corporation
or a sale or spin-off of an affiliate of the Corporation (short of a dissolution
of the Corporation or a liquidation of substantially all of the Corporation’s
assets, determined on an aggregate basis) will not constitute a Change in
Control of EIX.

8.    OTHER PROVISIONS
8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

8.2
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

8.3
No Employment Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate



18





--------------------------------------------------------------------------------




Exhibit 10.1


his or her employment or other service, with or without cause. Nothing in this
Section 8.3, however, is intended to adversely affect any express independent
right of such person under a separate employment contract other than an
agreement under this Plan.
8.4
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required to withhold
with respect to such event or payment. Such arrangements may include (but are
not limited to) any one of (or a combination of) the following:

(a)
The Corporation or one of its Subsidiaries shall have the right to require the
participant (or the participant’s personal representative or beneficiary, as the
case may be) to pay or provide for payment of at least the minimum amount of any
taxes which the Corporation or one of its Subsidiaries may be required to
withhold with respect to such award event or payment.

(b)
The Corporation or one of its Subsidiaries shall have the right to deduct from
any amount otherwise payable in cash to the participant (or the participant’s
personal representative or beneficiary, as the case may be), whether related to
the award or otherwise, the minimum amount of any taxes which the Corporation or
one of its Subsidiaries may be required to withhold with respect to such award
event or payment.

(c)
In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, to have
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares,



19





--------------------------------------------------------------------------------




Exhibit 10.1


valued in a consistent manner at their fair market value or at the sales price
in accordance with authorized procedures for cashless exercises, or the
Administrator may convert the right to receive such shares to a right to receive
a cash payment only, as necessary to satisfy the minimum applicable withholding
obligation on exercise, vesting or payment. Unless otherwise specifically
provided by the Administrator, in no event shall the shares withheld exceed the
minimum whole number of shares required for tax withholding under applicable
law.
8.6    Effective Date, Termination and Suspension, Amendments.
8.6.1    Effective Date. This Plan was originally effective as of January 12,
2007, the date of its approval by the Board. This amended and restated version
of the Plan is effective as of May 2, 2016. If this amended and restated version
of the Plan is approved by shareholders, this Plan shall terminate at the close
of business on February 24, 2026. After the termination of this Plan either upon
such stated expiration date or its earlier termination by the Board, no
additional awards may be granted under this Plan, but previously granted awards
(and the authority of the Administrator with respect thereto, including the
authority to amend such awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.
8.6.2    Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.
8.6.3    Shareholder Approval. To the extent then required by applicable law or
deemed necessary or advisable by the Board, any amendment to this Plan shall be
subject to approval by the Corporation’s shareholders.
8.6.4    Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the no repricing provision set forth in
Section 3.2.
8.6.5    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding agreement entered
into under this Plan shall, without written consent of the participant, affect
in any manner materially adverse to the participant any rights or benefits of
the participant or obligations of the Corporation under any award granted under
this Plan prior to the effective date of such change. Changes, settlements and
other actions contemplated by Section 7 shall not be deemed to constitute
changes or amendments for purposes of this Section 8.6.


20





--------------------------------------------------------------------------------




Exhibit 10.1


8.7
Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a shareholder for which a record date is prior
to such date of delivery.

8.8    Governing Law; Severability.
8.8.1    Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of California.
8.8.2    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
8.9
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock (or the securities
otherwise subject to the award) in the transaction and any change in the issuer
of the security. Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted by an acquired company (or previously granted by a predecessor employer
(or direct or indirect parent thereof) in the case of persons that become
employed by the Corporation or one of its Subsidiaries in connection with a
business or asset acquisition or similar transaction) shall not be counted
against the Share Limit or other limits on the number of shares available for
issuance under this Plan.

8.11
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.



21





--------------------------------------------------------------------------------




Exhibit 10.1


8.12
No Corporate Action Restriction. The existence of this Plan, the agreements
entered into under this Plan, and the awards granted hereunder shall not limit,
affect, or restrict in any way the right or power of the Corporation or any
Subsidiary (or any of their respective shareholders, boards of directors or any
committees thereof (or any subcommittees), as the case may be) to make or
authorize: (a) any adjustment, recapitalization, reorganization or other change
in the capital structure or business of the Corporation or any Subsidiary, (b)
any merger, amalgamation, consolidation or change in the ownership of the
Corporation or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Corporation or any Subsidiary, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the Corporation or any Subsidiary,
(f) any other award, grant, or payment of incentives or other compensation under
any other plan or authority (or any other action with respect to any benefit,
incentive, or compensation), or (g) any other corporate act or proceeding by the
Corporation or any Subsidiary. No participant, beneficiary or any other person
shall have any claim under any award, or any agreement evidencing such award,
against any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

8.13
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards, or commitments under any other plans,
arrangements, or authority of the Corporation or its Subsidiaries.

8.14
Claw-Back. Any award granted under this Plan, and any shares of Common Stock,
cash or other property that may be issued, delivered or paid in respect of such
an award, and any consideration that may be received in respect of a sale or
other disposition of any such shares or property, shall be subject to any
recoupment, “clawback” or similar provisions of applicable law, as well as any
recoupment, “clawback” or similar policies of the Corporation that may be in
effect from time to time, subject in each case to the Administrator’s authority
to (subject to compliance with applicable law) grant exceptions in such
circumstances as it may determine to be appropriate or specify additional or
different rules as to any particular award.



22



